Citation Nr: 0612853	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  01-07 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a compensable evaluation for a right 
lumbar area shell fragment wound scar. 

2.  Entitlement to a compensable evaluation for residuals of 
a shell fragment wound to the right lumbar area.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Grabia, Counsel

INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey that denied the veteran's claim for a 
compensable rating for residuals of a wound to the right 
lumbar area.  

In December 2004, the Board remanded this case for additional 
development.  Following development, the case was returned to 
the Board.

The issue of entitlement to a separate compensable evaluation 
for residuals of a shell fragment wound to the right lumbar 
area, other than a scar, is remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  

As previously noted in the Board's December 2004 remand, the 
appellant has raised the issue of entitlement to an increased 
rating for Hepatitis C.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate and 
immediate action.   


FINDING OF FACT

The residuals of a right lumbar area shell fragment wound 
scar are not objectively manifested by a painful or tender 
scar, an unstable scar, or a limitation of lumbar function 
due to the scar.  


CONCLUSION OF LAW

The criteria for a compensable rating for the residuals of a 
shell fragment wound of the right lumbar back area have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2002); 38 
C.F.R. §§ 3.159, 4.118 Diagnostic Codes 7803, 7804, 7805 
(2005).  
 

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in a December 2004 
correspondence, amongst other documents considered by the 
Board, generally fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice addressing the 
type of evidence necessary to establish an effective date for 
the disability on appeal.  The claim was readjudicated in an 
April 2005 supplemental statement of the case.  The failure 
to provide notice of the type of evidence necessary to 
establish an effective date for the disability on appeal is 
harmless because the Board has determined that the 
preponderance of the evidence is against the claim for an 
increased rating for a scar.  Hence, any questions regarding 
what rating or effective date would be assigned are moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted after the March 2000 
decision denying a compensable rating for residuals of a 
lumbar wound, thus making perfect compliance with the timing 
requirements of 38 U.S.C.A. § 5103 impossible in that case.  
The December 2004 Remand, in part, directed the RO to correct 
this oversight.  Since then, the content of the notices 
provided to the appellant have generally complied with the 
requirements of the statute.  The veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The veteran has been 
afforded a VA examination pertaining to the scar, and there 
is no pertinent evidence which is not currently part of the 
claims file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claims. 

Factual background

The veteran claims entitlement to an increased evaluation for 
the residuals of a right lumbar area scar.  

In August 1968, while serving in combat in Vietnam, the 
veteran sustained a shell fragment wounds to right lumbar 
back area.  The area measured two by six centimeters.  The 
wound was cleaned, debrided and ultimately sutured using the 
delayed primary closure technique.  

By rating action in November 1968 entitlement to service 
connection for residual wounds, right eye and right lumbar 
region was granted and a 50 percent rating was assigned, 
effective from October 1968 for convalescence purposes.  

An April 1969 VA examination noted no history of lumbar bony 
involvement.  On examination the scar measured three inches 
by one-quarter inch over the right lumbar area.  The 
appellant reported having occasional pain in this area.  
Physical examination did not reveal objective evidence of 
pain.

A separate noncompensable rating was assigned for residual 
wound, right lumbar area by rating action in June 1969.  

In March 1973, a VA examiner noted that the veteran's shell 
fragment wound measured three inches long, and was quite 
wide.  Reportedly it had become infected in the past.

At a VA spinal examination in March 2000 the veteran reported 
sustaining a back injury during service in 1968, and having 
back pain since.  He reportedly could not do heavy lifting, 
run, or sit or stand for prolonged periods.  Physical 
examination of the back revealed a non tender, four inch long 
scar, without edema.  Range of motion was limited with pain, 
but the examiner did not find the scar responsible for the 
limitation.  

At a VA examination in November 2002, the examiner noted a 
3.5 x 5.5 cm. horizontal surgical scar which was indurated 
and nontender at the right lower back. The scar was slightly 
elevated approximately 3 millimeters above the skin.  There 
were no ulcerations or keloid formation noted, and no 
underlying tissue loss.  The scar was asymptomatic.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The veteran's shell fragment wound residuals have been 
evaluated under the provisions for the evaluation of scars 
under the criteria outlined in 38 C.F.R. § 4.118.  These 
regulations were amended, effective August 30, 2002.  When 
regulations are changed during the course of an appeal, only 
the criteria that were in effect prior to the date of the 
regulatory change may be applied to the evidence which 
predates the date if change, and only the new criteria may be 
applied to the evidence from the date of the change.  

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face, or neck) requires that 
they be poorly nourished, with repeated ulceration; that they 
be tender and painful on objective demonstration; or that 
they produce limitation of function of the body part which 
they affect.  38 C.F.R. § 4.118, Codes 7803, 7804, and 7805 
(2002).  

The provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (2005) provide that scars that are superficial or 
painful on examination; or, unstable; or, productive of a 
functional limitation of the affected part are to be 
evaluated as 10 percent disabling.  

The veteran has significant lumbar pain and limitation of 
lumbar motion.  Significantly, however, at no time during the 
appellate period has objective evidence been presented 
showing that the scar is either unstable, or poorly 
nourished, with repeated ulceration.  Further, there is no 
competent evidence that the scar is objectively tender and 
painful.   Finally, there is no objective evidence that the 
scar itself limits lumbar function, that is, there is no 
evidence that the scar is objectively painful or responsible 
for the limitation of lumbar motion demonstrated.  
Accordingly, while a separate compensable evaluation may be 
in order in light of the appellant's inservice history of 
wound debridement and post wound infection, that matter is 
the subject of the remand below.  As to the scar itself, 
however, the preponderance of the evidence is against the 
assignment of a compensable rating at any time during the 
appellate period.


ORDER

A compensable rating for a right lumbar area shell fragment 
wound scar is denied.  




REMAND

As noted above, the veteran incurred a shell fragment wound 
to his right lumbar area in combat.  The wound was a soft 
tissue wound with no bony, artery, or nerve involvement.  The 
wound required debridement and delayed primary closure.  
There are indications in the record that the wound became 
infected, and that infection is responsible for its 
relatively large size.  See, e.g., the March 1973 examination 
report.  

Unfortunately, the veteran never received a dedicated 
examination to evaluate any possible muscle and nerve damage 
from his lumbar shell fragment wound.  In light of that fact, 
and objective evidence showing that the wound required 
debridement, that it became infected, and that it required a 
delayed primary closure, further development is in order.

Moreover, in August 1990, Edward M. Decter, M.D., reported 
that the veteran had been an orthopedic patient of his for 
many years.  He noted that the veteran suffered severe low 
back strain in December 1969 and had significant recurrences 
of pain and lost time from work between 1971 and 1990.  Dr. 
Decter noted the veteran suffered from herniated disks at two 
levels, and he opined that, "I feel that the injury that he 
suffered in Vietnam has a direct effect and is causally 
related to the disability and problems that the patient is 
now having with his back."  The record, however, does not 
appear to show that Dr. Decter's opinion has ever been 
considered.  While the veteran underwent a March 2000 spinal 
examination, the examiner did not address Dr. Decter's 
opinion, nor did he offer any medical opinion regarding the 
etiology of the diagnosed degenerative changes.  As such a VA 
examination is in order.

Further, the record is devoid of any private treatment 
records from Dr. Decter.  Therefore, if the veteran has 
received treatment from Dr. Decter since the date of his 
current February 2000 claim, those records should be secured.

Finally, where a claim is predicated on establishing the 
degree of disability, as in a claim for an increased rating, 
the ruling announced in Dingess v. Nicholson, 19 Vet.App. 473 
(2006), would be for consideration.  As such, the Court held 
that the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all of the elements of a claim 
including notice that an effective date will be assigned if 
benefits are awarded.  Id.  However, in this case, the notice 
provided to the veteran is inadequate as regards the latter 
element.  As this question is involved in the present appeal, 
this case must be remanded for proper notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs the 
veteran as to the type of evidence that is needed to 
establish an effective date if an increase in the disability 
rating is awarded.

Accordingly, the appeal is REMANDED for the following 
actions:

1. The RO should send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in Dingess.  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses for all health care providers, 
VA and private, who may possess 
additional records pertinent to the claim 
on appeal.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims files any medical records 
identified by the appellant which have 
not been secured previously.  This 
includes, but is not limited to securing 
the records from Edward M. Decter M.D., 
which date from February 2000.  If the RO 
is unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform him and his representative 
of this and ask them to provide a copy of 
the outstanding medical records.  

3. Thereafter, the RO should schedule the 
veteran for an appropriate VA examination 
to determine the nature, extent, and 
severity of the lumbar shell fragment 
wound. The claims folder must be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  In accordance 
with the latest AMIE examination 
worksheet for rating muscle injuries the 
examiner must determine the current level 
of impairment due to the residuals of the 
service-connected lumbar shell fragment 
wound.  The examiner must consider the 
fact that the record shows that the wound 
required debridement, delayed primary 
closure, and that at one point it became 
infected.  The examiner must 
differentiate any pathology caused by the 
wound from pathology caused by other 
unrelated lumbar disorders,  If another 
lumbar disorder is diagnosed, the 
examiner must address whether that 
disorder is caused or aggravated by the 
shell fragment wound.  A complete 
rationale must be provided for any 
opinion offered.  The examiner must 
comment and discuss Dr. Decter's opinion 
in the report.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA.  38 U.S.C.A. §§ 5100, 5103 (West 
2002); 38 C.F.R. § 3.159.  

6.  Thereafter, the RO must readjudicate 
the veteran's claim.  The RO is advised 
that they are to make a determination 
based on the law and regulations in 
effect at the time of their decision, to 
include any further changes in VCAA and 
any other applicable legal precedent.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, as well as all applicable 
laws and regulations considered pertinent 
to the issue currently on appeal. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK. R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


